LOAN AGREEMENT

August 1, 2018




Richard N. Jeffs (the “Lender”) of 11750 Fairtide Road, Ladysmith, BC V9G 1K5,
advanced CDN$10,000 (the “Principal Sum”) to Cell MedX Corp. (the “Borrower”) of
123 W. Nye Ln, Suite 446, Carson City, NV 89706. The Lender advanced the funds
on August 1, 2018.




The Borrower agrees to repay the Principal Sum on demand, together with interest
calculated and compounded monthly at the rate of 12% per year (the “Interest”)
calculated from August 1, 2018 (the “Effective Date”). The Borrower is liable
for repayment of the Principal Sum, accrued Interest, and any additional costs
that the Lender incurs in trying to collect the amount owed to him under the
terms of this Loan Agreement.




The Borrower acknowledges that at any time, the Lender may, in his sole
discretion, provide the Borrower with written instructions to convert any
payment of Principal Sum, or Interest (together the “Convertible Amount”) into
restricted units of common stock in the capital of the Borrower. The Convertible
Amount will be converted into fully paid, non-assessable and, subject to United
States securities laws, restricted units of common stock in the capital of the
Borrower on the terms and at a conversion price of the then current private
placement offering.




The Borrower will evidence the debt and its repayment of the Principal Sum and
the Interest with a promissory note in the attached form.




LENDER

 

BORROWER

Richard N. Jeffs

 

Cell MedX Corp.

 

 

 

Per:

 

Per:

 

 

 

/s/ Richard N. Jeffs

 

/s/ Yanika Silina

Richard N. Jeffs

 

Yanika Silina, CFO





















































--------------------------------------------------------------------------------




PROMISSORY NOTE




Principal Amount: CDN$10,000

August 1, 2018




FOR VALUE RECEIVED Cell MedX Corp., (the “Borrower”) promises to pay on demand
to the order of Richard N. Jeffs (the “Lender”) the sum of $10,000 lawful money
of Canada (the “Principal Sum”) together with the Admin Fee of CDN$500 and
Interest accrued on the Principal Sum and Admin Fee calculated from August 1,
2018 (“Effective Date”) both before and after maturity, default and judgment at
the Interest Rate as defined below.




For the purposes of this promissory note, Interest Rate means 12 per cent per
year. Interest at the Interest Rate must be calculated and compounded monthly
not in advance from and including the Effective Date (for an effective rate of
12.68% per annum calculated monthly), and is payable together with the Principal
Sum when the Principal Sum is repaid.




The Borrower may repay the Principal Sum, and the Interest in whole or in part
at any time.




Any time prior to this Promissory Note being repaid the Lender may, in his sole
discretion, provide the Borrower with written instructions to convert any
payment of Principal Sum, and/or Interest into restricted units of common stock
in the capital of the Borrower. Payments will be converted into fully paid,
non-assessable and, subject to United States securities laws, restricted units
of common stock in the capital of the Borrower (the “Conversion Units”) on the
terms and at a conversion price of the then current private placement offering.




The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.




BORROWER

Cell MedX Corp.




Per:




/s/ Yanika Silina

Yanika Silina, CFO






























